Citation Nr: 1222715	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  08-26 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including depression and generalized anxiety disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to an earlier effective date than December 6, 2010, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to August 1969, and from October 1969 to June 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied the current service connection claims.

By way of a February 2012 rating decision, the RO granted TDIU, effective December 6, 2010.  The representative asserted in written argument dated in May 2012 that the Veteran is entitled to an earlier effective date.    

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required with respect to the Veteran's cervical spine disorder claim and the earlier effective date for the grant of TDIU.  Accordingly, the claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

As an additional matter, the Board notes that in a May 2012 written brief, the Veteran's accredited representative indicated that the claim for service connection for chronic obstructive pulmonary disease should be reopened and granted.  The record does not reflect that this issue has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction, and it is referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  The record reflects that the Veteran has depression and generalized anxiety disorder that are related to active service.


CONCLUSION OF LAW

Service connection is warranted for an acquired psychiatric disorder, including depression and generalized anxiety disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For the reasons detailed below, the Board finds that service connection is warranted for depression and generalized anxiety disorder.  Therefore, no further discussion of the VCAA is warranted with respect to this case as any deficiency has been rendered moot.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board notes that the Veteran has contended he had an acquired psychiatric disorder as a result of his experiences while on active duty in the Republic of Vietnam, and identified it as either depression or posttraumatic stress disorder (PTSD).  Further, service connection was established for PTSD by an April 2010 rating decision.  However, the RO initially treated the depression and PTSD as separate claims, and the depression claim is still identified as such in the code sheet on rating decisions associated with his claims folder, to include the April 2010 rating decision.

In Clemmons v. West, 206 F.3d 1401, 1403  (Fed. Cir. 2000) the Federal Circuit clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemmons, though a veteran may only seek service connection for PTSD, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  In view of the fact that qualified medical professionals have diagnosed depression and generalized anxiety disorder, in addition to PTSD, the Board finds that the issue of whether service connection for depression and generalized anxiety disorder is warranted in addition to the already service-connected PTSD is properly before it for adjudication.  See Clemons v. Shinseki, 23 Vet. App. 1, 5   (2009); see also Locklear v. Shinseki, 24 Vet. App. 311 (2011).

The Board notes that the Veteran's psychiatric condition was consistently evaluated as normal on his service examinations, to include his May 1984 retirement examination.  However, on a May 1984 Report of Medical History, the Veteran indicated that he had experienced depression or excessive worry.  The physician's comments section of this Report indicated that this was due to anxiety and that there was no depression.  Nevertheless, in an October 2007 statement the Veteran contended that he did mean depression by this action on the Report.

In a March 2007 statement, a private psychologist noted that in addition to PTSD, the Veteran also had a diagnosis of dysthymia (i.e., depression) and generalized anxiety disorder, and opined that it was highly likely and probable that the disorders stem solely from his war experiences while in Vietnam.  The clinician considered the Veteran's reports that he had depression or excessive worry at the time of separation from service and the examiner's notation at the time of separation that the Veteran had mild anxiety.  This opinion is entitled to probative weight as it is based on a review of the separation examination, the Veteran's combat experiences in service, and as a rationale is provided for the opinion.  No competent medical opinion is of record which refutes the March 2007 private psychologist's opinion relating the Veteran's current depression and generalized anxiety disorder to his active service.  

Service connection was established for PTSD in the April 2010 rating decision as the record reflected that it was due to a verified in-service stressor(s).  Specifically, it was noted that the Veteran reported being present at Da Nang Air Base when it came under heavy bombardment and the wounding of several service members.  The rating decision noted that the Veteran's DD Form 214 showed he was stationed in Vietnam on the date of that attack, and that his Bronze Star Medal showed that he was stationed at Da Nang Air Base during that time period.  Therefore, the Veteran was a combat veteran and his stressors were conceded.  In other words, VA has already acknowledged that the Veteran engaged in combat while on active duty.  Therefore, the description of the Veteran having war experiences in the March 2007 private psychologist's statement is consistent with and supported by the evidence of record.

The Board further notes that, in Alemany v. Brown, 9 Vet. App. 518 (1996), the Court held that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Further, in Gilbert, supra, the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail. Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.  See also 38 C.F.R. § 3.102.

Resolving all reasonable doubt in favor of the Veteran, the Veteran has depression and generalized anxiety disorder that are related to service, and is entitled to a grant of service connection.


ORDER

Service connection for an acquired psychiatric disorder, including depression and generalized anxiety disorder, is granted.


REMAND

The Veteran contends that his cervical spine disorder is due to injuries sustained in a fall in 1968, and/or as a result of an in-service motor vehicle accident in October 1975, at which time he also injured his left clavicle.  He also indicated a subsequent motor vehicle accident and neck injury in June 1981.  In the alternative, he contends that it is secondary to his already service-connected lumbar spine disorder.

Under the law, a disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected. 38 C.F.R. § 3.310.  The Court has held that when aggravation of a service member's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service-connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).  To date, it does not appear that the Veteran has been provided with notice of how to substantiate his claim for service connection on a secondary basis.  

The Board observes that the Veteran's service treatment records do not explicitly refer to his having sustained an injury to the cervical spine/neck while on active duty.  Granted, there are references to treatment for a left clavicle in October 1975.  Moreover, his accredited representative asserted in the May 2012 written brief that there was evidence of neck trauma in that he had no scars noted on an April 1974 examination, but a February 1977 examination noted a 3 inch scar on the back of the neck.

The Board acknowledges that the Veteran was accorded a VA medical examination in August 2009, which diagnosed mild degenerative disc disease cervical spine consistent with natural aging process; cervical spine without objective evidence of radiculopathy or polyneuropathy.  The examiner also stated that there was no objective evidence of continuity of care or chronicity of condition, therefore the Veteran's current condition was less likely as not secondary to the accident in service in October 1975 or June 1981.  Further, the examiner stated that the preponderance of the medical evidence does not support the service-connected degenerative disc disease of the lumbar spine in causation or progression of cervical disc disease.  Therefore, the Veteran's current condition was not caused by or secondary to the service-connected lumbar spine degenerative disc disease.

The Board finds, however, that the aforementioned VA medical examination does not adequately address the Veteran's contentions in this case.  For example, the examiner stated that the service treatment records were silent for neck complaints or treatment of neck pain.  The examiner did not address the findings of a neck scar on the February 1977 examination, which the Veteran's representative has identified as evidence of neck trauma since no such scars were noted on the April 1974 examination.  Moreover, no rationale was provided in support of the opinion that the cervical spine disorder was not secondary to the service-connected lumbar spine disorder.  In this regard, the Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The Board acknowledges that the Veteran submitted private medical evidence dated in October 2010 which includes an opinion that it was more likely than not that the Veteran's cervical degenerative disc disease was related to prior multiple neck injury, and noted that he sustained trauma in two motor vehicle accidents.  However, as with the August 2009 VA examination, it does not appear this clinician has provided a rationale in support of this opinion.  Thus, this opinion is also inadequate for resolution of this case.

Inasmuch as the competent medical evidence of record, to include the August 2009 VA examination, is not adequate for resolution of this case, the Board finds that a remand is required for a new examination which does adequately address the Veteran's contentions and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that any outstanding treatment records regarding the Veteran's cervical spine disorder should be obtained while this case is on remand, including any additional records from the Naval Hospital in Pensacola where he regularly receives medical care.  In this regard, it is also noted that a June 1999 Naval Hospital record indicates that the Veteran had seen a chiropractor.  It is unclear where such chiropractic care was obtained.  

The Veteran's accredited representative also asserted in the May 2012 written brief that the service treatment records were incomplete, citing, in part, the absence of quadrennial examinations.  Therefore, while on remand an attempt should be made through official sources to obtain any outstanding service treatment records.  The Veteran also reported that he obtained treatment at the Air Force Hospital in Weisbaden, Germany following his June 1981 accident.  

Finally, in Manlincon v. West, 12 Vet. App. 238 (1999), the U.S. Court of Appeals for Veterans Claims (Court) held that in circumstances where a notice of disagreement is filed, but a statement of the case (SOC) has not been issued, the Board must remand the claim to direct that a SOC be issued.  The RO granted TDIU effective December 6, 2010, by way of a February 2012 rating decision.  The Veteran, through his representative, filed a notice of disagreement in May 2012, asserting that an earlier effective date is warranted.  As such, a remand is also required to have the requisite SOC promulgated to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran pursuant to 38 C.F.R. § 3.159 of how to substantiate his claim of service connection for a cervical spine disability as secondary to a service-connected lumbar spine disability.  

2.  The AMC/RO should attempt to secure any outstanding service treatment records of the Veteran through official channels.

3.  Request service treatment records, including any hospitalization records, pertaining to the treatment of the Veteran at the U.S. Air Force Hospital in Weisbaden, Germany, in June 1981.  

4.  All attempts to fulfill the development requested in steps 2 and 3 should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

If additional records are not located, the Veteran should also be notified that he can submit alternate sources of evidence to substitute for missing service treatment records.  See Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).

5.  The AMC/RO should inform the Veteran that he can submit or identify the sources of medical treatment for his claimed cervical spine disorder since discharge from service that have not already been associated with the claims folder, including chiropractic records.  After securing any necessary release, the AMC/RO should obtain those records not on file.

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

6.  Obtain any additional Tricare records from the Naval Hospital in Pensacola pertaining to the cervical spine disorder.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

7.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to address the nature and etiology of his cervical spine disorder.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

* Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any current cervical spine disorder was incurred in or otherwise the result of the Veteran's active service.  For the purpose of this opinion, the examiner should assume that the Veteran experienced a fall in 1968 (see August 1999 report from Diagnostic Imaging Center), and that he was involved in motor vehicle accidents in October 1975 (see Veteran's statement dated in November 2008), and June 1981 (see Veteran's statement dated in November 2008).  The examiner's opinion should reflect whether the evidence of a 3 inch scar on the neck on the February 1977 examination is evidence of neck trauma in light of the fact that no such scar was noted on the prior April 1974 examination.

* Is it at least as likely as not that the Veteran has a cervical spine disorder due to or caused by the service-connected lumbar spine disability.

* Is it at least as likely as not that the Veteran's cervical spine disorder was aggravated (i.e., worsened) beyond the natural progress by the Veteran's service-connected lumbar spine disorder.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's cervical spine disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected low back disability.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

8.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

9.  The AMC/RO should issue to the Veteran a statement of the case as to the issue of whether an earlier effective date than December 6, 2010, is warranted for the grant of TDIU.  The AMC/RO should advise him of the time period in which to perfect an appeal. If, and only if, he perfects an appeal as to these matters, should this issue be returned to the Board for further consideration.

10.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the service connection issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in April 2010, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


